 

Exhibit 10.1

 

EXCHANGE AGREEMENT

 

Exchange Agreement, dated as of June 30, 2020 (the “Agreement”), by and between
Rennova Health, Inc., a Delaware corporation (“Rennova”), and Christopher
Diamantis (“CD”).

 

WHEREAS, over the past number of years CD has provided numerous loans to Rennova
and its subsidiaries and paid certain liabilities or bills on behalf of Rennova
and its subsidiaries, and continues to do so. CD has arranged a number of
personal loans that remain outstanding and where the proceeds were made
available to Rennova or its subsidiaries. These loans continue to accrue
interest which remains the responsibility of Rennova. Total indebtedness,
including accrued interest, to CD at June 30, 2020 is $18,849,637.06 (the
“Debt”); and

 

WHEREAS, CD agrees to exchange the Debt owed to him for 22,000 shares of the
newly-authorized Series M Convertible Preferred Stock of Rennova (the “Shares”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:

 

1. Exchange. On the Closing Date (as defined below), subject to the terms and
conditions of this Agreement, the parties hereto shall exchange the Debt for the
Shares. The exchange shall take place at such date and time as the parties may
agree (the “Closing Date”). Upon the exchange, the Debt shall be extinguished.

 

2. Representations and Warranties of Rennova. Rennova hereby represents and
warrants to CD that:

 

(a) Rennova is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

 

(b) All corporate action on the part of Rennova necessary for the authorization,
execution and delivery of this Agreement, and the performance of all obligations
hereunder, have been taken on or prior to the date hereof. This Agreement is
validly authorized, executed and delivered by Rennova and constitutes the legal,
valid and binding obligation of Rennova enforceable against it in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or by applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

3. Representations and Warranties of CD. CD hereby represents and warrants to
Rennova that:

 

(a) CD is an individual with sufficient investment experience and knowledge to
understand and enter into this Agreement. CD was a Board member of Rennova from
2014 to 2020 and has specific knowledge of the business, including the risks and
opportunities of Rennova. CD can bear the economic risk of his investment in the
Shares.

 

   

 

 

(b) This Agreement is validly authorized, executed and delivered by CD and
constitutes the legal, valid and binding obligation of CD, enforceable against
CD in accordance with its terms, except as such enforcement may be limited by
general principles of equity or by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(c) CD is acquiring the Shares, and the shares into which they are convertible,
for his own account only and not with view towards, or for sale in connection
with, the public sale or distribution thereof.

 

(d) CD is an “accredited investor” as that term is defined in Rule 501 of
Regulation D, as promulgated under the Securities Act of 1933, as amended.

 

(e) CD understands that the Shares and the shares into which they are
convertible are being offered and issued to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that Rennova is relying in part upon the truth and accuracy
of, and CD’s compliance with, the representations, warranties, acknowledgements,
and understandings of CD set forth herein in order to determine the availability
of such exemptions and the eligibility of CD to acquire the Shares and the
shares into which they are convertible.

 

(f) CD and his advisors, if any, have been furnished with all materials relating
to the business, finances and operations of Rennova and materials relating to
the offer and issuance of the Shares and the shares into which they are
convertible which have been requested by CD. CD has had the opportunity to
review Rennova’s filings with the Securities and Exchange Commission. CD and his
advisors, if any, have been afforded the opportunity to ask questions of
Rennova. Neither such inquiries nor any other due diligence investigations
conducted by CD or his advisors, if any, or his representatives shall modify,
amend or affect CD’s right to rely on Rennova’s representations and warranties
contained herein. CD understands that his investment in the Shares and the
shares into which they are convertible involves a high degree of risk. CD has
sought such accounting, legal and tax advice as he has considered necessary to
make an informed investment decision with respect to his acquisition of the
Shares and the shares into which they are convertible. CD is relying solely on
his own accounting, legal and tax advisors, and not on any statements of Rennova
or any of its agents or representatives, for such accounting, legal and tax
advice with respect to his acquisition of the Shares and the shares into which
they are convertible and the transactions contemplated by this Agreement.

 

(g) CD understands that no United States, federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Shares or the shares into which they are convertible or the
fairness or suitability of the investment in the Shares or the shares into which
they are convertible nor have such authorities passed upon or endorsed the
merits of the offering of the Shares or the shares into which they are
convertible.

 

(h) CD’s address is indicated below his signature line.

 

 2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.

 

  RENNOVA HEALTH, INC.         By: /s/ Seamus Lagan   Name: Seamus Lagan  
Title: Chief Executive officer

 

    /s/ Christopher Diamantis     Christopher Diamantis     Address:   3425
Bannerman Road     Unit 105, #186     Tallahassee, Florida 32312

 

 3 

 